DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Beyabani being used in combination with Mathur in the current rejection.  See the new rejection below.

Double Patenting
Claims 1-32 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,785,538 in view of US PG Pub 2012/0030050 to Rey (“Rey”) and US Patent 8,752,099 to Riedl (“Riedl”) as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2010/0287033 to Mathur (“Mathur”) in view of US PG Pub 2010/0205625 to Beyabani (“Beyabani”).
Regarding claim 1, “A method comprising: determining, by a computing device, a plurality of quantities of interactions with a content item” reads on the content item recommendations that is determined based on interactions with the content item (¶0004, ¶0026, ¶0027) disclosed by Mathur and represented in Fig. 8.  Mathur further discloses (¶0048, ¶0049) that the content item popularity is determined based on a recency factor.
As to “determining, by the computing device and using different weight information…, rank information for the content item” Mathur discloses (¶0027, ¶0042, ¶0057) that the activity module of the device calculates weights based on different actions on the plurality of content items based on the age of the content items as represented in Fig. 5; (¶0027, ¶0048) the device modifies the weights of content items based on the age of the content items and a list of recommended content items adjust its content items ranking based on a recency factor/age of the content items; (¶0048, ¶0050-¶0052, ¶0056, ¶0057) using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8.
As to “causing output, based on the rank information, of a ranked list of a plurality of content items comprising the content item” Mathur discloses (¶0056) that the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.
Mathur meets all the limitations of the claim except “wherein the interactions are associated with different types of availability; and determining, by the computing device and using different weight information for the different types of availability associated with the interactions,…information for the content item”  However, Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mathur’s system by using different types of availability associated with the interactions with a content item as taught by Beyabani in order to allow a subscription tv service to offer dynamic pricing of PPV events to customers  where the prices for PPV events may be adjusted dynamically based on a variety of factors including real-time customer activity (¶0011).
Regarding claim 2, “The method of claim 1, wherein the different types of availability differ by at least one of a price point or a purchase type” Beyabani discloses (¶0056, ¶0065, ¶0051, claim 17) that based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  

Regarding claim 3, “The method of claim 1, further comprising: determining, by the computing device and based on the weight information, rank information for another content item of the plurality of content items; and determining, based on the rank information for the content item and the rank information for the another content item, the ranked list of the plurality of content items” Mathur discloses (¶0048, ¶0050-¶0052, ¶0056, ¶0057) that using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8.  Mathur also discloses (¶0056) that the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.

Regarding claim 4, “The method of claim 1, wherein the different weight information comprises a first weighted value and a second weighted value, wherein the first weighted value is associated with obtaining the content item at a first price point, and wherein the second weighted value is associated with obtaining the content item at a second price point different from the first price point” Beyabani discloses (¶0056, ¶0065, ¶0051, claim 17) that based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  

Regarding claim 5, “The method of claim 1, wherein the determining the rank information comprises: multiplying a first quantity of interactions, associated with a first type of availability, with a first weighted value; and multiplying a second quantity of interactions, associated with a second type of availability, with a second weighted value” combination of Mathur and Beyabani teaches this limitation, where Mathur discloses (¶0027, ¶0042, ¶0057) that the activity module of the device calculates weights based on different actions on the plurality of content items; (¶0048, ¶0050-¶0052, ¶0056, ¶0057) using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items, and Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.

Regarding claim 6, “The method of claim 1, wherein the plurality of quantities of interactions comprise a quantity of at least one of: purchasing the content item; renting the content item; viewing the content item; or browsing the content item” Mathur discloses (¶0026, ¶0048) that the system receives members interactions with plurality of content items where (¶0027, ¶0042, ¶0057) the device calculates weights based on different actions on the plurality of content items based on the age of the content items, and Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time.

Regarding claim 7, “The method of claim 1, wherein the determining the rank information comprises normalizing a first quantity of interactions, associated with a first type of availability, to a second quantity of interactions associated with a second type of availability” combination of Mathur and Beyabani teaches this limitation, where Mathur discloses (¶0027, ¶0042, ¶0057) that the activity module of the device calculates weights based on different actions on the plurality of content items; (¶0048, ¶0050-¶0052, ¶0056, ¶0057) using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items, and Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and

Regarding claim 8, “The method of claim 1, wherein the interactions comprise an indication to, after abstaining from viewing the content item using a first type of availability, view the content item using a second type of availability” Beyabani discloses (¶0069) that dynamic PPV pricing may be offered to customers to maximize the revenue of limited duration events. Once the PPV event duration elapses without a customer purchase, the programming provider has lost that capacity of making a sale in that time window forever. Customers may be offered a discount on a PPV event such that the marginal revenue through incremental sales remains higher than the cost.  

Regarding claim 9, “The method of claim 1, further comprising: receiving interaction data associated with a user; adjusting, based on the interaction data, the rank information; and sending, to a device associated with the user, the adjusted rank information” Mathur discloses (¶0048, ¶0050-¶0052, ¶0056, ¶0057) that using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8.  Mathur also discloses (¶0056) that the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.

Regarding claim 10, “A method comprising: determining, by a computing device and based on a first quantity of interactions with a content item…, rank information for the content item” reads on the content item recommendations that is determined based on interactions with the content item (¶0004, ¶0026, ¶0027) disclosed by Mathur and represented in Fig. 8.  Mathur further discloses (¶0048, ¶0049) that the content item popularity is determined based on a recency factor.
As to “determining, based on the first quantity of interactions and a weighted value associated with a second…, updated rank information for the content item” Mathur discloses (¶0027, ¶0042, ¶0057) that the activity module of the device calculates weights based on different actions on the plurality of content items based on the age of the content items as represented in Fig. 5; (¶0027, ¶0048) the device modifies the weights of content items based on the age of the content items and a list of recommended content items adjust its content items ranking based on a recency factor/age of the content items; (¶0048, ¶0050-¶0052, ¶0056, ¶0057) using the weights of the content items, the recommendation list is adjusted/re-ordered to display accurate ranking of the content items as represented in Fig. 6 (elements 615, 620) and Fig. 8; (¶0056) the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.
As to “causing output, based on the updated rank information for the content item, of a ranked list of a plurality of content items comprising the content item” Mathur discloses (¶0056) that the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.
Mathur meets all the limitations of the claim except “wherein the first quantity of interactions are associated with a first type of availability; and determining, based on the first quantity of interactions and a weighted value associated with a second type of availability,…information for the content item”  However, Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mathur’s system by using different types of availability associated with the interactions with a content item as taught by Beyabani in order to allow a subscription tv service to offer dynamic pricing of PPV events to customers  where the prices for PPV events may be adjusted dynamically based on a variety of factors including real-time customer activity (¶0011).

Regarding claim 11, “The method of claim 10, wherein the first type of availability is associated with a first price point for the content item, wherein the second type of availability is associated with a second price point for the content item, and wherein the first price point is different from the second price point” Beyabani discloses (¶0056, ¶0065, ¶0051, claim 17) that based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time as represented in Fig. 6.  

Regarding claim 13, “The method of claim 10, wherein the first quantity of interactions with the content item comprise at least one of: purchasing the content item; renting the content item; viewing the content item; or browsing the content item” Mathur discloses (¶0026, ¶0048) that the system receives members interactions with plurality of content items where (¶0027, ¶0042, ¶0057) the device calculates weights based on different actions on the plurality of content items based on the age of the content items, and Beyabani discloses (¶0053, ¶0054) that the system uses PPV pricing module to establish PPV pricing based on variety of criteria such as viewer profiles, real-time behavior, etc., where (¶0050) real-time behavior includes subscribers current take rate/interactions for a particular event as well as other indications of customer interest; (¶0056, ¶0065, ¶0051, claim 17) based on the real-time behavior, the system offers different prices for the PPV event at different points in time and displays the price associated with a current time.

Regarding claim 14, “The method of claim 10, wherein the content item comprises a first content item, wherein the method further comprises: determining a second quantity of interactions with a second content item different from the first content item, wherein the second quantity of interactions are associated with the first type of availability; determining a third quantity of interactions with the second content item, wherein the third quantity of interactions are associated with the second type of availability; and determining, based on a comparison between the second quantity of interactions and the third quantity of interactions, the weighted value associated with the second type of availability, and wherein the determining the updated rank information comprises applying the weighted value to the first quantity of interactions” Mathur discloses (¶0042, ¶0047) that steps of the method for sorting and filtering a list of content items as shown in claims 1 and 10 above, are repeated for new/another content item as represented in Fig. 5, and Beyabani discloses (¶0066) that the procedure is performed for many different events as represented in Figs. 6A and 6B.

Regarding claim 15, “The method of claim 10, wherein the ranked list indicates popularity of the content item relative to the plurality of content items” Mathur discloses (¶0048, ¶0049) that the content item popularity is determined based on a recency factor; (¶0056) the content items which have been modified based on their weights are displayed in different colors or with a particular indicators which indicate the popularity of the content items as represented in Fig. 8.

Regarding claim 16, “The method of claim 10, wherein the determining the updated rank information is further based on at least one of: a fee associated with the content item; a promotional agreement associated with the content item; a viewing preference of a user; a location of the user; or a viewing preference of other users in the location of the user” Mathur discloses (¶0033) that the content items of recommended list are identified based on the user’s preferences such as geographic location of the user as represented in Fig. 3, where (¶0052) the list is re-ordered.

Regarding claim 17, see rejection similar to claim 1.

Regarding claim 18, see rejection similar to claim 2.

Regarding claim 19, see rejection similar to claim 3.

Regarding claim 20, see rejection similar to claim 4.

Regarding claim 21, see rejection similar to claim 5.

Regarding claim 22, see rejection similar to claim 6.

Regarding claim 23, see rejection similar to claim 7.

Regarding claim 24, see rejection similar to claim 8.

Regarding claim 25, see rejection similar to claim 9.

Regarding claim 26, see rejection similar to claim 10.

Regarding claim 27, see rejection similar to claim 11.

Regarding claim 29, see rejection similar to claim 13

Regarding claim 30, see rejection similar to claim 14.

Regarding claim 31, see rejection similar to claim 15.

Regarding claim 32, see rejection similar to claim 16.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur in view of Beyabani as applied to claims 10 and 26 above, and further in view of US Patent 8,752,099 to Riedl (“Riedl”).
Regarding claim 12, combination of Mathur and Beyabani meets all the limitations of the claim except “The method of claim 10, wherein the first type of availability comprises purchasing the content item, and wherein the second type of availability comprises renting the content item.”  However, Riedl discloses (7:20-44; claim 1) that the system provides content for purchase during the first time period and rental during the second time period.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Mathur and Beyabani’s systems by making content available for purchase during first time period and rental during second time period as taught by Riedl in order to allow a subscriber to obtain copy of their desired content effortless manner using extant network infrastructure (5:43-47).

Regarding claim 28, see rejection similar to claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425